Citation Nr: 1530301	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-42 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.  He died in September 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the appellant's VA Form 9 dated November 2014, she requested a personal hearing before a Veterans Law Judge.  She then failed to appear for the hearing.  However, a review of the record demonstrates that, in the November 2014 VA Form 9, the appellant requested future communications from VA be sent to the address of her son, which she provided.  However, the February 2015 hearing notification letter was sent to the appellant's outdated address.  As such, remand is required in order for the appellant to be rescheduled for a personal hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a hearing before a member of the Board sitting at the RO.  The appellant should be notified of the date, time, and place of such hearing by letter mailed to her current address of record (see the November 2014 VA Form 9, which included the address of the appellant's son).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

